Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 1/25/2021.
Claims 5-8, 19-21, 23 and 26-52 have been cancelled.  Claims 1-4, 9-18, 22, 24-25 and 53-56 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-18, 22, 24-25 and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2009/0150224 in view of Lu) in view of article titled “ Marketing Spot Optimization”.  
	With respect to claim 1, Lu teaches a platform to target individuals with Network own national linear television ad-spots (Abstract).

	A targeting system comprising an ad spot upgradation module that allows an advertiser to advertiser to target different audience segments by upgrading one or more ad-spots belonging to the advertiser, merges a plurality of media plans provided by the advertiser, provides an interface to the advertiser to view all of the available ad-spots and enables a network to choose a specific inventory for upgrade (i.e. FIG. 5A shows a setup screen 500 for a new television advertising campaign. The screen permits a user to identify various targets for an ad campaign, where the targets include a network and a time slot for the running of ads);
	A retargeting system an input/output module electronically connected to the processor, the input/output module adapted to receive electronic input from an advertiser and further adapted to provide an advertising purchase interface to the advertiser such that the advertiser is able to make a retargeting purchase through the advertising purchase interface (i.e.  FIG. 5D shows yet another screen 530 by which a user can edit the bids for particular showings of an ad. Specifically, the user may have initially entered a single bid for an ad, and a system may have then identified a number of showings for the ad using that bid. The user, however, may recognize that certain showings (e.g., those in the late night or early morning) do not warrant such a high bid, and may want to adjust the general overall bid to provide closer tracking on a showing-by-showing basis. Thus, using screen 530, the user may change the bids and may then re-run certain ad cost estimations described above, to determine if such changes saved 
	With respect to the newly amended feature of the trafficking plan enabling the network to share information pertaining to an exact air time of an spot and adding an identifying cue tone specific to the ad spot to trigger an upgrade of the ad spot. 
	Marketing Optimization teaches on page 9 “The measurement engine 210 may be used to evaluate actual spot impressions relative to predicted impressions. The measurement engine 210 also may receive inputs from analytics services such as those that record and analyze viewing information based on panels of viewers, or other selected audience segments. The audience valuation and optimizer engine 220 may estimate the value of upcoming spot inventory, such as for a day, or a week. The valuation may be based on historical data.    The audience forecasting engine 230 estimates the potential audience composition (e.g., demographics) for one spot or a group of spots (e.g., by day part).    The yield optimization engine 240 provides an estimate of return on investment for spots allocated to self-marketing or to ad sales.
    In operation, the optimization program 200 may start with a given set of spot inventory, such as an entire day's worth of upcoming spots, or an entire week's worth of upcoming spots, and then estimate the value of each spot if used for self-marketing purposes. This valuation could be in units such as "cost per call" or "cost per attributed visit." The valuation may be based on historical values. The value may be expressed in the form of a response rate such as 0.2% of impressions will generate a response, for example. The value also may be expressed by date, time, network, and ad creative
maximize overall revenue, or maximize cost-effectiveness of marketing spots.            

	Regarding claim 2, Lu further discloses that the input/output module receives input from the advertiser to a plurality of individuals that the advertiser desires to target (The viewer rating server 206 may be operated by various entities, such as a cable or satellite television provider. The server may receive information from a head end 211 that is in turn connected to a large plurality of devices such as set top boxes 210).

	Regarding claims 3, 9, 53-54, Lu further discloses a categorization module adapted to allow the advertiser to segregate the plurality of individuals into subgroups -on the basis of at least one of demography, psychographics, mid behavioral characteristics of the plurality of individuals (see paragraph 0069).

	
	With respect to claim 4, Lu further teaches the interest of the individual is based on at least one of website visits, landing pages, time duration on a page, extent downloads, filling in request forms, shopping cart details, purchase history, search engines used by the individual while searching for competitor  products, and providing an e-mail address, wherein the interest by the individual is based on off-line activities including at least one of location check-ins and geo-fencing, wherein the implied demographic information about an audience, which may have been obtained via a number of various mechanisms). 

	With respect to claim 10, Lu further teaches to allow the advertisers to select at least one advertising spot from a media plan; to allow the advertiser to sell unwanted impressions from a selected advertising spot and to earn advertising credits; and to allow the advertiser to use the advertising credits to target one of the subgroups of individuals (  an advertisement may be displayed while the credits of a television program are running. Also, an advertisement may be scrolled across the bottom of a screen much like a news ticker, or may be provided as a bug that appears in the corner of programming and then disappears after a time. The beginning and ending times for showing ads in such manners my be considered time slots)(paragraph 0033). 	

	With respect to claims 14-16, 25 Lu further teaches wherein the ad creation module is adapted to provide the advertiser with an option to define a frequency of the advertising spot for targeting by associating an ad creative to each subgroup; an option to define a frequency of an advertisement within a particular timeframe; advertiser to define a sequencing of advertisements and a day when the plurality of the individuals 506 permits selection of dayparts associated with each selected network or group of networks. Here, the dayparts are rather broad, and include several-hour segments of each day).

	With respect to claim 17, Lu further teaches the ad creation module is adapted to allow the advertiser to optimize at least one of the sequencing, pacing, and pulsing of advertisements (see paragraph 0033).

	With respect to claim 18, Lu further teaches enable the advertiser to generate a personalized message for display to a specific individual toward the end of an advertiser spot and wherein the personalized message comprises a text overlay on the advertisement (paragraph 0102).  

	With respect to claim 20, Lu further teaches a plurality of DAI enabled platforms and feedback module adapted to be integrated with the plurality of DAI enabled platforms for receiving feedback on a success/failure status of swap instructions that were relayed for swapping advertisements (i.e. feedbacks are provided to the advertisers/providers on paragraph 0106 and are used as shown on Figure 5D to edit the bids for particular showings of an ad).    

	With respect to claim 22, Lu further teaches allow the advertiser to obtain approval from the plurality of cable networks for dynamically inserting an advertisement 

	With respect to claim 23, Lu further teaches advertiser sequence or line-up within a custom messaging ad break and a signaling cue tone to trigger the upgrade within the content stream (see paragraph 0033).  

	With respect to claim 24, Lu further teaches communication module is adapted to obtain a list of the individuals based on an input and a plurality of filters provided by the advertiser using the input/output module and the categorization module (i.e. viewership data during that period, i.e., a line graph showing the number of viewers (or the number of televisions) at a particular time. Such viewership data may be obtained by various mechanisms, such as set-top boxes, other electronic tracking, manual paper tracking, surveys, and other mechanisms for determining viewership of television programming)(paragraph 0037).

	With respect to claim 55, Lu further teaches combine all of the ad-spots of different networks that are selected by the advertiser for upgrade and presents an ad creative on the interface to the different networks for either an approval or rejection pertaining to the upgrade (Data entry box 504 lists a number of networks that a user may select, and data entry box 506 permits selection of dayparts associated with each selected network or group of networks).

target selections (e.g., if the same group of people watch various programs targeted by an advertiser, the coverage will be narrow but deep, whereas if the advertiser selects a variety of programs that appeal to a broad swath of viewers, then coverage will be broader but shallower)(paragraph 0073). 

References cited and not applied: 
	“Personalized Dynamic Ad Insertion” teaches  delivery of media content to almost any device. From a commercial point of view, dynamic ad insertion plays a crucial role. For broadcasters, content owners and advertisers new opportunities open up as advertisement can be personalized and delivered to any device. Show different approaches for selecting personalized advertisements via ad decision servers. we evaluate existing ad insertion techniques and present solutions for interoperable ad insertion using MPEG DASH. 
	WO 2006/076581 A3 teaches providing assets with broadcast network programming (e.g., via actual insertion and/or switching to an asset channel) based on actual audience observations. For example, asset providers may wish to target assets for delivery according to specific audience classifications (e.g., gender, income level, locale, age, etc.). Programming providers, such as television programmers and radio 
	Lawrence-Apfelbaum (2009/0210899 hereinafter Lawrence-Apfelbaum) teaches allowing network operator flexibility to insert various advertising content options or selectively replace dated or expired advertisements, or those having less correlation to a current program content stream.    
	WO 2009042304 teaches on Figure 4 and page 8, lines 19-23 “The addressable spot manager 330 optimizes addressable ad spots that can be handled based on network bandwidth  capability, mobile terminal storage availability and broadcast channels.  Based on the above criteria, it defines the number of ad spots that can be used effectively for ad insertion and delivers customer specific files to be inserted at each ad-spot. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688